Mellen C. J.
delivered the opinion of the Court.
By the Stat. 1791 ch. 28, it is enacted that “ no executor or i£ administrator who has been appointed since the passing of the 1 £ aforesaid act, [S«f. 1788 ch. 66] or who shall hereafter he tc appointed, shall be held to answer to any suit that shall be ££ commenced against him in that capacity, unless the same shall “ be commenced within the term of four years from the time of his “accepting that trust,” &c. And in the last mentioned statute *20it is enacted, that “ the filing a claim with the commissioners “upon an estate represented insolvent” — shall be — “ esteemed “ equivalent to originating a suit against executors or administ-ra-u tors within the meaning of this act.”
When an estate is not represented insolvent, any creditor, after the lapse.of one year next after the executor or administrator has accepted his trust, may institute á suit for the recovery of his demand ; but he must commence it within four years, or he will be barred. If the estate should at any time within the four years be represented insolvent, then the statute bar will be avoided by filing his claim with the commissioners at any time within that period. If an estate is represented insolvent by the executor or administrator immediately on his acceptance of that trust, and only a portion of the eighteen months which a Judge of Probate may by law allow to creditors to bring in and prove their claims before commissioners has in fact been allowed, — suppose six months, as in the case before us, — the creditor must prove his claim within the six months, or obtain the allowance of further time, by applying to the Judge of Probate for that purpose, and filing his claim within the four years. Whether such application only would save his claim from the operation of the statute of limitations, need not be decided or examined in the present case, inasmuch as five years had elapsed between the .time when the defendants accepted the trust and gave notice of it, and the time when the plaintiff petitioned the Judge to open the commission and allow further time to creditors to present and'prove their claims.
In the case before us, the defendants, in their second plea, say that the suit was not commenced within four years next after they' accepted-the trust of executors. In the third plea they state that they represented the estate insolvent on the first day of Feb. 1815, — that six months were allowed to creditors to exhibit and prove their claims, — and that the commissioners made their return on the first day of August following, — and that the plaintiff never filed his claim before them at any time within eighteen months next after the issuing of the commission. These pleas contain averments of all those facts necessary to bring the defendants within the protection of the provisions before recited, *21unless they are avoided by the facts disclosed in the replications — ■ for none of the facts pleaded are traversed. The two replications are similar ; and the only facts they aver are that the estate is abundantly solvent ; and that on the first of August 1820, more than five years after the defendants accepted the trust of executors, they applied to the Judge of Probate to open the commission, — that he decreed against the petitioner, — who appealed to the Supreme Court of Probate, where the decree was reversed, and the Judge directed to allow further time, — -that thereupon three months more were allowed, within which time the plaintiff filed his claim, and that upon its allowance by the commissioners and objection thereto by the defendants, the present action is prosecuted. On demurrer to these replications the question is, whether they avoid the pleas in bar. The case of Brown v. Jin-■derson 13 Mass. 201 seems to be a strong case against the plaintiff. There the replication attempted to avoid the plea in bar by a promise on the part of the administratrix to pay the debt. The Court considered the statute bar as in no degree removed or affected by such a promise,- — that the statute was made for the benefit of those concerned in the estate, and that no act of the administratrix would subject it to liability, when already relieved from it by the limitation of the statute. In that case the promise was made within the four years, though the action was commenced after that period had elapsed. Here all the facts relied on by the plaintiff took place after the end of the four years. There the defendant had professed her willingness to pay. Here the defendants deny and refuse. On principle, however, both cases seem to stand on the same legal ground. Our decision may operate hardly on the plaintiff ; but we cannot alter the law. The defence may seem unconscionable ; but it is one which by law the defendants may make. The plaintiff, by more vigilance, might have procured the opening of the commission and the allowance of his claim within the four years; but he omitted to take any measures for his own benefit until it was too late. We cannot perceive any legal ground on which the action can be supported. And it will be recollected that this difficulty was strongly intimated by the Court to the plaintiff’s counsel, when at his urgent request they reversed the decree and opened the commission.

Replications adjudged insufficient.